IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

BOSTON DIVISION
JAMES ROBINSON, ) Docket Number: — 1:19-CV-10749-FDS
Plaintiff, )
) District Judge: The Honorable F. Dennis Saylor, IV
v. )
) Magistrate Judge: The Honorable Donald L. Cabell
THE NATIONAL STUDENT )
CLEARINGHOUSE, )
Defendant. )

CLASS MEMBER’S MOTION FOR DISCOVERY

‘sn

CS: Wd 61 NAF 0202

1d
JdIddO SHY319 NI

e

Pursuant to Federal Rule of Civil Procedure 23(d), Class Member Pail Camar:

CBr
TLS

SSVW 4
LYNOD 19

respectfully moves this Honorable Court for leave to take discovery, and Class Mem

Camarena, in support, states as follows:

In appeals involving class actions, circuit court have held that district courts have a duty
to protect against “lawyers for the class who may, in derogation of their professional and
fiduciary obligations, place their pecuniary self-interest ahead of that of the class’.” This duty
“requires district judges to exercise the highest degree of vigilance in scrutinizing proposed
settlements of class actions[, and circuit] courts have gone so far as to term the district judge in
the settlement phase of a class action suit a fiduciary of the class, who is subject therefore to the
high duty of care that the law requires of fiduciaries’.” Circuit court have also “affirm[ed] the
need for [district] courts to be even more scrupulous than usual in approving settlements where

no class has yet been formally certified’,” as is the case in the case at bar.

1 Reynolds v Beneficial National Bank, 288 F.3d 277, 279 (7th Cir 2002) (citing, inter alia, Duhaime v.
John Hancock Mutual Life Ins. Co., 183 F.3d 1, 7 (1st Cir. 1999)).

2 Reynolds v Beneficial National Bank, 288 F.3d 277, 279 — 280 (citations omitted).

3 Inre General Motors Corp. Pick-Up Truck Fuel Tank Products Liability Litigation, 55 F.3d 768, 805

(3d Cir. 1995).

galls
Thus, in Pallister v. Blue Cross Blue Shield, the court “conclud[ed] that in a settlement
only class action case[, ] the heightened scrutiny [ ] mandates that there be sufficient information
provided to the class representatives, any objectors, and the district court to enable the parties
and the court to reach a well-informed decision of whether the proposed settlement is fair,
adequate and reasonable*.” Hence, the Pallister court held that “the District Court abused its
discretion in denying [the objector]’s motion to conduct discovery [and t]herefore, [the court]
remand[ed] this case to the District Court with instruction to allow discovery to be conducted
into the settlement negotiations and the billing records of the class counsel, to hold another
fairness hearing, and to issue new findings of facts and conclusions of law based upon the
entirety of evidence received’.” The Pallister court “emphasize[d] that in reaching this decision,
[the court was] not inferring or even suggesting that there was collusion or misconduct of any
sort among the parties and their attorneys®.” See also, In re Community Bank of Northern
Virginia Second Mortgage Loan Litigation, 418 F.3d 277, 316 (3rd Cir. 2005) (remanding and

“recogniz[ing] that [objector] discovery may be appropriate if lead counsel has not conducted

adequate discovery”).

The Pallister settlement and attorney fees were far fairer to the class and far more
transparent than the settlement and fees in the case at bar. The Pallister plaintiffs alleged that
defendant Blue Cross Blue Shield of Montana illegally refused to pay their medical bills, and the
Pallister settlement required B.C.B.S. to pay 50% to 75% of these medical bills to class
members and also required BCBS to waive any claims for co-payments, deductibles, or
subrogation payments from class members’. By contrast, in the case at bar, the settlement

4 Pallister v. Blue Cross Blue Shield, 285 P.3d 562, 570 (2012) (emphasis added).

5 Pallister, at 567.

6 Pallister, at 570.

7 Pallister, at 580 (“The settlement provided all class members with 50 to 75 percent of their denied
requires the Defendant to pay only 2% to 21% of statutorily required damages’ and this
settlement does not require the Defendant to comply with any other of its statutory
responsibilities’.

Also, the Pallister class counsel had to litigate the case for three years before that

!°

defendant agreed to the settlement”, and the Pallister class counsel proposed a fee of less than

20.21% of the entire settlement amount''. By contrast, in the case at bar, class counsel filed the
complaint just 3 months before class counsel and the Defendant made their agreement”, and
class counsel proposes to take more than 38.34% of the entire settlement amount”.

In addition, in Pallister, the parties had to formally produce discovery documents
numbering into the thousands", the District Court had to appoint a judge to serve as mediator'®

and, after the parties negotiated a settlement, the mediator opined that “the settlement was fair

medical bills depending on when they filed their claim. These medical bills typically would have been
subject to co-payments and deductibles that would have reduced the amount of insurance coverage
available. BCBSMT waived these coverage offsets. ... BCBSMT also possessed subrogation rights
against some class members that would have reduced recovery. BCBSMT waived too these potential
subrogation rights.”).

8 D.E. 28 (Class Counsel's Memorandum in Support of Attorneys' Fees), p. 11, 7 1 (noting that class
members would “receive approximately $20.93 each”); 15 U.S.C. § 1681n(a)(1)(A) (authorizing
recovery of actual damages “or damages of not less than $100 and not more than $1,000”).

9 The settlement does not require the Defendant to comply with, for example, Section 1681i(a)(1)(A),
which requires consumer reporting agencies to investigate consumer report information that
consumers dispute.

10 Pallister, at 573 (“Class counsel had been litigating this matter in state and federal courts for three
years before the parties reached the settlement.”).

11 Pallister, at 578 (“class counsel's fee of $600,000 compares favorably with the expected $2.37 million
payout to class members”).

12 D.E. 28 (Class Counsel's Memorandum in Support of Attorneys' Fees), p. 7 (“Plaintiff filed his
complaint on April 18, 2019. ... The parties reached an initial agreement [on August 9, 2019] and
notified the Court.”).

13 D.E. 24-4 (Exhibit D of Class Counsel's Motion for Order Directing Notice), p. 3 (Defendant “will
establish a settlement fund in the amount of approximately $1,956,000. Out of the settlement fund,
[Defendant] will pay [ ] attorneys’ fees, costs and expenses in an amount up to $750,000”).

14 Pallister, at 577 (“Federal R. Civ. P. 26(a) accordingly required the parties to make extensive pre-trial
disclosures. These disclosures produced thousands of documents relating to class claims, individual
claims of Plaintiffs and the defenses.”) (internal quotations omitted).

15 Pallister, at 573 (“the District Court appointed Judge Whelan to serve as mediator”).
based on the strengths and weaknesses of each party’s case'®.” By contrast, in the case at bar, the
Defendant did not produce any formal discovery, class counsel and the Defendant themselves
selected the mediator, and the parties have not disclosed any information about the mediator’s
opinion regarding their agreement. Thus, this Honorable Court simply does not have sufficient
information to “exercise the highest degree of vigilance in scrutinizing [the] proposed settlement
[ ] of [this] class action.” Reynolds v Beneficial National Bank, 288 F.3d at 279 — 280 (“We do
not know whether the $25 million settlement that the district judge approved is a reasonable
amount given the risk and likely return to the class of continued litigation; we do not have
sufficient information to make a judgment on that question. What we do know is that [ ] the

judge did not give the issue of the settlement’s adequacy the care that it deserved.”).

Wherefore, “to enable the parties and the court to reach a well-informed decision of
whether the proposed settlement is fair, adequate and reasonable[,] the court sh[ould] allow the
objectors the opportunity to conduct limited discovery. They should be allowed to explore [ ]
how and why the particular compromises of claims were determined. They should also be
allowed to explore how the Settlement Agreement and class counsel’s fee were negotiated, and
any other area of inquiry the objectors and the court conclude is relevant.” Pallister, at 570.

Respectfully submitted,

Class Member Objector Pail Camarena
/s/ Paul Camarena

Patil Camarena

500 So. Clinton, No. 132

Chicago, IL 60607
paulcamarena@paulcamarena.com
(312) 493-7494

16 Pallister, at 573 (“Judge Whelan attested that the parties had negotiated in 'good faith' and that the
parties fully and fairly had assessed the strength and weaknesses of their respective cases. He further
believed that the settlement was fair based on the strengths and weaknesses of each party's case.”).
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

BOSTON DIVISION
JAMES ROBINSON, ) Docket Number: — 1:19-CV-10749-FDS
Plaintiff, )
) District Judge: The Honorable F. Dennis Saylor, IV
v, )
) Magistrate Judge: The Honorable Donald L. Cabell
THE NATIONAL STUDENT )
CLEARINGHOUSE, )
Defendant. ) —
<c 8
NOTICE OF FILING a a
12
To: Francis Mailman Soumilas, P.C. Justice Catalyst Law, Inc. o5 3
James Francis Brian Shearer 990
1600 Market St., No. 2510 81 Prospect St. zo =
Philadelphia, PA 19103 Brooklyn, NY 11201 oe nN
“So oo
National Consumer Law Center Greenberg Traurig, LLP al
Stuart Rossman Lisa Simonetti
7 Winthrop Sq., 4th Floor 1840 Century Park East, No. 1900
Boston, MA 02110 Los Angeles, CA 90067

PLEASE TAKE NOTICE that, on Wed. June 17, 2020, Class Member Paul Camarena mailed
CLASS MEMBER’S MOTION FOR DISCOVERY to the United States District Court for the
District of Massachusetts, Office of the Clerk, 1 Courthouse Way, Boston, MA 02210.

CERTIFICATE OF SERVICE

CLASS MEMBER PAUL CAMARENA CERTIFIES that, on Wed. June 17, 2020, he emailed
CLASS MEMBER’S MOTION FOR DISCOVERY and its NOTICE OF FILING to:

James Francis Brian Shearer

1600 Market St., No. 2510 81 Prospect St.

Philadelphia, PA 19103 Brooklyn, NY 11201

Stuart Rossman Lisa Simonetti

7 Winthrop Sq., 4th Floor 1840 Century Park East, No. 1900
Boston, MA 02110 Los Angeles, CA 90067

Respectfully submitted,

Class Member Objector Paul Camarena
/s/ Paul Camarena

Paul Camarena

JDls4xO SMYA1O NI
aad
